Citation Nr: 0010883	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for bilateral defective 
hearing.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

1.  The evidence added to the record since the RO decision of 
August 1992 which denied service connection for a skin 
disorder and a back disorder is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for a 
skin disorder and a back disorder.

2.  The claims folder does not contain competent medical 
evidence of a nexus between the veteran's military service 
and any skin disorder first clinically identified many years 
after his release from service.

3.  The claims folder does not contain a current diagnosis of 
a back disorder.  

4.  The claims folder does not include competent medical 
evidence of a nexus between the veteran's current hearing 
loss and service.  

5.  The veteran engaged in combat with the enemy and he has 
been diagnosed with a post-traumatic stress disorder.

6.  The veteran's post-traumatic stress disorder has been 
related to his experiences during service in World War II by 
competent medical professionals.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's August 1992 decision is 
new and material, and the veteran's claims of entitlement to 
service connection for a skin disorder and a back disorder 
are is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a skin disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a stomach disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  Post-traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter.  The Board noted that the National 
Personnel Records Center (NPRC) has determined that the 
veteran had fire related service.  This means that the 
veteran's service medical records were presumed to be in the 
area of the NPRC destroyed by the fire in July 1973.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") O'Hare v. Derwinski, 1 
Vet. App. 365 (1991) held that where service medical records 
are presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  

In addition, the VA must make a reasonably exhaustive search 
for relevant treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  See also Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 4, 
Requests for Service Records, paragraph 4.23, Fire-Related 
Cases.  

The Board has carefully reviewed the claims folder to 
determine if a reasonably exhaustive search was made to 
either obtain or reconstruct the veteran's records.  The RO 
repeatedly requested additional information from the veteran 
to identify his unit.  The information they received was 
forwarded to the NPRC.  A search of morning report records 
and records from the Surgeon General's Office was conducted.  
The Board has concluded that a reasonably exhaustive search 
was conducted.  

Factual Background.  The veteran's Honorable Discharge from 
the service reveals that he served from May 1943 to February 
1946.  He was awarded the Asiatic Pacific Campaign Medal, the 
Good Conduct Medal, a Distinguished Unit Badge and World War 
II Victory Medal.  His military occupational specialty was 
cargo foremen.  He was not wounded in action.  He 
participated in the China, India and Burma campaign.  

In January 1981 the veteran filed a claim for service 
connection for jungle rot of both feet, a skin rash of the 
legs, back pain and "weak knee, ankle and waist."

Submitted in January 1981 were copies of medical records from 
Sage Memorial Hospital for the period from May 1962 to March 
1980.  It included treatment for cellulitis ulcers on the 
left foot in May 1962.  In April 1965 the veteran was treated 
for a fungus infection of the left foot.  

The RO received notice from the National Personnel Records 
Center (NPRC) in March 1981 that there were no service 
medical records on file for the veteran.  He had fired 
related service.  The veteran was sent a VA Form 7284 for 
information needed to reconstruct his service records in 
April 1981.  

When the veteran did not respond to the request for 
additional information his claims for service connection for 
jungle rot, a skin rash, back pain and weak knees, ankles and 
waist were "administratively denied for failure to prosecute 
claim" in a January 1982 RO rating action.  The veteran was 
notified that his claims had been denied by the RO in a 
February 1982 letter.  

The veteran filed an application for service connection for 
rashes on both feet, both hands, boils on the back of the 
neck and back pain in September 1991.  

The veteran submitted a Questionnaire About Military Service 
in January 1992.  On a Statement in Support of Claim in 
January 1992 the veteran stated that he had used Navajo 
Traditional Ceremonies to assist with his health regarding 
his ailments and health conditions.  

In January 1992 the veteran submitted duplicates of medical 
records from Sage Memorial.  They also included new records 
from Sage Memorial up to treatment received in October 1989.  

The veteran submitted a statement in July 1992.  He said that 
he was disabled when he was in China.  Some time in 1944 the 
veteran developed blisters on both his feet and toes.  

The RO denied the veteran's claims for service connection for 
rashes on his hands and feet, a boil on the back of his neck, 
and back pain in August 1992.  The RO sent the veteran a 
letter in August 1992 informing him that his claims had been 
denied.

In January 1993 the veteran submitted a Statement in Support 
of Claim.  He indicated that he was disagreeing with the 
denial of service connection and wanted the statement to 
serve as a notice of disagreement.  The statement did not 
specify disabilities he asserted should be service connected.  
The RO sent the veteran a letter in February 1993.  It 
explained to the veteran that his statement in January 1993 
did not indicate the specific determinations with which he 
disagreed.  For that reason it did not qualify as a valid 
notice of disagreement.  

In June 1995 the veteran submitted duplicates of the records 
from Sage Memorial Hospital.  They also included additional 
records beginning in June 1960 for treatment of severe tinea 
pedis.  He also submitted a Statement in Support of Claim and 
requested that his claims for service connection be reopened.  
He stated that he was still suffering from the disabilities 
he suffered from while he was in combat in China, Burma and 
Tibet.  He was hospitalized for jungle rot in China in 1944.  
He had broken out with rashes and sores throughout his body.  
He had constant pain in his stomach which radiated to his 
back.  He had suffered with back pain since he was discharged 
from military service.  Since 1944 or 1945 he had broken out 
in rashes and sores on both feet.  He never used Western 
medicine.  He used his own traditional ceremonies to treat 
his illnesses.  In 1946 upon discharge he had a lighten 
ceremony performed on him.  A Beauty Way Ceremony was also 
performed on him the same year.  He believes that the 
ceremonies put his health problems in remission.  In 1950, a 
school was started for veterans in Fort Wingate, New Mexico.  
He signed up and attended school for three years.  In 1951 he 
was hired by the Intermountain Indian School in Salt Lake 
City, Utah.  He stayed there for 4 years.  During that time 
he was treated at a local facility for stomach and back 
pains.  He did not have the address or name of the facility.  
He returned home in 1956 to have another ceremony performed.  
In 1958 he had a Plains Indian perform a ceremony on him for 
rashes, stomach problems and back problems.  He was employed 
in Holbrook, Arizona, from 1957 to 1964.  During those years 
he was treated at Sage Memorial Hospital for various 
ailments.  From 1964 to 1993 he was employed by the Bureau of 
Indian Roads Department.  In 1981 he had an Enemy Way 
Ceremony performed for his involvement in war conflicts which 
were affecting him mentally.  He reported that he was a shy 
and quiet man.  He suffered silently with these physical, 
mental and health problems by himself.  He believed that 
these traditional ceremonies helped him to deal with his 
problems.  He still continued to consult his traditionalist 
to relieve his pain.  He requested an evaluation for his 
complaints.  

In July 1995 the veteran submitted a second Statement in 
Support of Claim.  He wrote that he was a combat World War II 
veteran.  He had received a medal for his participation in 
the Asiatic Pacific Theater.  He was on a boat when they were 
shooting machine guns.  He believed that his ears were 
affected by the noise of the gunshots.  He was hospitalized 
in China for jungle rot.  He had back and neck problems that 
he had suffered with all of these years.  He was on a mission 
which found a plane that was burned with all the military 
personnel aboard.  He saw ashes of the bodies and the bad 
smell of smoke.  It had been stored in his mind all of these 
years.  He believed he was in shell shock and was still in 
shock to this date.  He never talked about his war 
experiences, but he believed it affected him and that his 
thinking was distorted.  As a Navajo Indian Warrior, he had 
various traditional ceremonies done on him for his mental 
well being.  Upon his discharge he was employed at Holbrook 
in 1947.  He recalled that he sought treatment for sore feet 
that same year at Sage Memorial Hospital in Ganado, Arizona.  
Thereafter, he periodically sought treatment for his sore 
feet.  

In August 1995 the RO sent the veteran a letter informing him 
he should submit new and material evidence to reopen his 
claims for service connection for rashes and back pain.  He 
was also informed that he must send evidence of a stressor in 
service and sufficient information to verify the claimed 
stressor.  

The veteran filed a claim for service connection for post-
traumatic stress disorder in November 1995.  He submitted an 
assessment from the Veteran Center.  The assessment performed 
in November 1995 concluded that the veteran presented with 
symptoms of post-traumatic stress disorder that interfered 
with daily activities.  Transportation problems would make 
ongoing treatment impossible.  

A January 1996 rating action denied the veteran's request to 
reopen his claims for service connection for rashes and back 
pain.  The RO found the claim for service connection for 
stomach problems not well grounded.  The RO also denied the 
claims for service connection for a bilateral hearing loss 
and post-traumatic stress disorder.  The RO informed the 
veteran of that decision in a January 1996 letter.  

The veteran submitted a notice of disagreement in March 1996.  
He requested that he be examined by a psychiatrist.  He also 
wished to locate his Comrade Cleo Ramsey to see if he could 
verify his hospitalization.  He was hospitalized about a week 
in service for jungle rot.  Cleo Ramsey visited him in the 
hospital.  He indicated that his back still gave him problems 
and he believed his back problem was incurred in service.  He 
still continued to have stomach problems.  

In March 1996 the RO issued the veteran a statement of the 
case.  

The veteran submitted a copy of a Tetratone audiogram dated 
in April 1996.  

A May 1996 Statement in Support of Claim was submitted by the 
veteran.  He stated that he believed his hearing loss was 
incurred while he was in heavy combat during World War II.  
Throughout the years his hearing loss had increased.  

The veteran submitted his appeal to the Board in May 1996.  

VA records dated in May 1996 reflect that the veteran was 
seen for psychiatric triage for evaluation for post-traumatic 
stress disorder.  He was accompanied by his wife.  Combat 
stressors during his service in World War II were described 
and it was noted that the veteran reported poor sleep and 
nightmares since the late 1940's.  An impression of rule out 
post-traumatic stress disorder was given and the veteran was 
scheduled to return to the post-traumatic stress disorder 
program.

The veteran was seen by a staff psychiatrist at this VA 
facility in early June 1996.  It was noted that he had had 
service during World War II in the South Pacific from March 
1944 to January 1946 as a cargo foreman.  The airplane crash 
incident was noted as a stressor and symptoms were 
identified, including nightmares, social isolation, anger 
outbursts, and insomnia.  The examiner noted that it was 
difficult to assess the veteran's problems due to language 
barriers.  The examiner concluded that exposure to a 
traumatic event had occurred during the war.  The examiner 
could not elicit severe symptoms, but noted that the veteran 
might have been minimizing and the cultural barriers might be 
a contributing factor.  The psychiatrist concluded that some 
symptoms of post-traumatic stress disorder were present and 
might actually meet DSM-IV criteria on further exploration.

Later in June 1996 the veteran was again seen at this VA 
medical facility by a psychiatric tech.  The veteran was 
given a clinical administered post-traumatic stress disorder 
scale.  He endorsed sufficient symptoms for a positive 
diagnosis of post-traumatic stress disorder.

When the veteran was again seen in July 1996 at this VA 
facility, the psychologist who saw the veteran noted that he 
showed symptoms of nightmares, irritability, social 
isolation, hypervigilance, and avoidance of triggers to his 
traumatic memories.  The psychologist stated that the veteran 
was positive for a diagnosis of chronic post-traumatic stress 
disorder.  The assessment was chronic post-traumatic stress 
disorder.

The RO sent the veteran a letter in February 1997 which again 
informed him that new and material evidence must be submitted 
and what evidence was needed to well ground his claims.  

A letter from Sage Memorial Hospital dated in February 1997 
was submitted.  The medical records technician stated that no 
records of treatment for the veteran were in his file prior 
to 1962.  Earlier records had been destroyed.  

The veteran submitted a Statement in Support of Claim in 
March 1997.  The veteran stated that he was drafted in 1943.  
The veteran stated that he is a Navajo Indian.  He served in 
China, Burma and Tibet with heavy combat activities.  He was 
hospitalized in China.  After his discharge his rash recurred 
on his hands and feet in April 1946.  He went to Sage 
Memorial Hospital and then soaked his feet in purple 
medicine.  After 1950 the rash returned several times.  He 
went to a professional center and they gave him powder for 
his feet.  In 1956 he got the rash on his feet again.  He 
went to Sage Memorial on weekends for treatment.  Edison 
Toehe performed an NAC meeting on him, because the rash kept 
returning.  

The veteran's spouse submitted a statement on behalf of her 
husband in August 1998.  She wrote that her husband had told 
them about his war experiences at times, but he now had 
dementia.  He told them he was overseas in China at an air 
field.  He used to load bombs.  One incident he told them 
about was when an aircraft was bombed.  He was part of the 
rescue team.  His crew had to clean the burnt plane and 
remove the bodies or remains.  He complained of the bad odor 
of dead bodies.  It was a traumatic experience for him.  He 
had nightmares and flashbacks.  

September 1998 VA records reveal that the veteran had 
dementia secondary to Parkinsonism with post-traumatic stress 
disorder.  The veteran was confused all of the time.  

A Report of Contact dated in September 1998 notes that the 
veteran's spouse called and reported the veteran's health was 
deteriorating rapidly.  He continued to suffer post-traumatic 
stress disorder problems.  He had gone into the forest and 
gotten lost.  A search team was sent out to look for him.  
The veteran thought he was being chased by the enemy and 
eluded the search team.  

In October 1998 the RO received a completed Request 
Information Form from the National Personnel Records Center 
(NPRC).  Attached were Morning Reports which reflect that the 
veteran had reported for sick call on several occasions 
during 1945.  These records indicate that he was sick from 
June 3 to June 25, 1945, and from July 26 to August 6, 1945.  
The nature of the illnesses or injuries which required 
treatment is not noted in the Morning Reports  The NPRC 
indicated that there were no records of hospitalization of 
the veteran in the Surgeon General's Office records.  

The RO then sent a request to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) for verification of 
the veteran's stressors.  Enclosed with the request were a 
copy of the veteran's spouse's statement, the Vet Center 
Intake report and copies of the morning reports.  

In March 1999 the USASCRUR replied that the information 
received was insufficient to conduct a meaningful search.  
The veteran did not provide his combat unit of assignment and 
dates the stressful incident occurred.  

VA records reveal that the veteran appeared for an 
audiological evaluation in April 1999.  The veteran arrived 
with his wife.  He had a history of dementia.  He was non-
communicative.  He was unable to understand the instructions 
for testing.  Immitance testing was performed and results 
indicated normal middle ear function.  Due to the veteran's 
inability to perform tasks, there were no results which could 
be used for rating purposes.  

In February 2000 the veteran with his spouse, son and 
daughter-in law appeared for a travel board hearing before 
the undersigned Member of the Board.  The veteran was unable 
to give testimony.  The veteran's son testified that when he 
was a child his father had rashes on his skin.  Ever since 
the son had known his father he had back pain.  The smell of 
cooking meat triggered his father's memories of burning 
bodies.  He had problems with the food in China.  His father 
had stomach problems most of his life.  All of his life he 
had problems with his hearing which were caused by explosions 
and gunfire.  The veteran's spouse stated that he had stomach 
problems as long as she had known him.  He had complained of 
back pain all of the time.  He had skin rashes.  While he was 
in service his base was bombed on occasion by enemy forces.  
He had been subjected to a lot of shooting and a lot of 
artillery.  He had unpleasant memories of removing dead 
people from an aircraft that had crashed.

New and Material Evidence

When a claim is denied by the RO and the claimant fails to 
timely appeal that decision by filing a Notice of 
Disagreement (NOD) within the one-year period prescribed in 
38 U.S.C. § 7105(b)(1), that decision becomes final.  38 
U.S.C.A. § 7105(c); see also Person v. Brown, 5 Vet. App. 
449, 450 (1993) (failure to timely appeal an RO decision 
within one-year period renders the decision final).  However, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108; see also 38 U.S.C.A. 
§ 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Suttman 
v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying § 5108 
provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).

Thus, under the applicable law, VA must reopen a prior final 
disallowance of a claim when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c).  

The Court recently announced a three-step analysis to apply 
in determining whether to reopen previously and finally 
denied claims.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In determining whether evidence is new and material, "the 
credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Analysis.  A review of the claims folder reveals that the 
veteran's claims for service connection for a skin disorder 
and a back disability were last denied by the RO in August 
1992.  The veteran was informed of the denial by the RO in an 
August 1992 letter.  The veteran submitted a statement in 
January 1993 in which he stated that he disagreed with the 
denial of service connection.  In a letter dated in February 
1993, the RO informed the veteran that his statement was an 
inadequate notice of disagreement since it failed to identify 
the specific determinations with which he disagreed.  The 
veteran did not respond.  An appeal of the August 1992 rating 
action was not perfected by the veteran.  That decision of 
the RO became final.  

The evidence in the claims folder at the time of the August 
1992 rating action included the following:  the veteran's 
honorable discharge, records of the Sage Memorial Hospital 
for treatment between May 1962 and March 1980, notice from 
the NPRC that the veteran had fire-related service, 
statements of the veteran revealing that he had used 
traditional Navaho ceremonies to treat his claimed 
disabilities and that he had rashes on his feet in 1944 while 
serving in China.  

The evidence submitted since the August 1992 rating action 
includes duplicates of records from Sage Memorial Hospital, 
additional statements detailing treatment for a skin rash, a 
statement that he was hospitalized for treatment of jungle 
rot in service, a statement of the veteran's spouse, 
testimony of the veteran's spouse and son and morning reports 
demonstrating that the veteran had reported to sick call in 
service.  

The claims folder includes evidence that was not in the 
claims folder at the time the RO denied the veteran's claim 
in August 1992.  It includes morning reports that corroborate 
the veteran's statements that he was treated in service.  The 
veteran has submitted evidence which is new.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  VA 
regulations provide that evidence is new and material if by 
itself or in connection with evidence previously assembled it 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156.  

The morning reports which demonstrate that the veteran was 
treated in service are new and are relevant to the issues at 
hand.  They must be considered in order to fairly decide the 
claim.  Accordingly, the Board concludes that new and 
material evidence to reopen his claims for service connection 
for a skin disorder and a back disability has been added to 
the record.

However, the Board's analysis of the veteran's claims for 
service connection for a skin disorder and a back disability 
does not end with the finding of new and material evidence.  
As stated above, the Court held in Elkins, supra, that if new 
and material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  However, if the claim is not well grounded, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed and VA assistance in claim development is conditional 
upon the submission of a well-grounded claim.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) [citing Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997)].  

Whether the Claims for Service Connection for Are Well 
Grounded.

Initial Matters.  A well-grounded service-connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998).  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. App. 
19, 21 (1993)).  Where the determinative issue involves 
either medical etiology (such as with respect to a nexus 
between a current condition and an in-service disease or 
injury) or a medical diagnosis (such as with respect to a 
current disability), competent medical evidence is generally 
required to fulfill the well-grounded-claim requirement of 
section 5107(a) that the claim be "possible" or "plausible".  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see Caluza, 
supra.  Where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself (such 
as in the recounting of symptoms or, in certain 
circumstances, attesting to in-service incurrence or 
aggravation of a disease or injury).  See Caluza, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra).  

Relevant Laws and Regulations.  In general, service 
connection may be granted for disability which is the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f) to bring that 
regulation into compliance with the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Pursuant to the 
amendment, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), effective March 7, 1997, the date of the Court's 
decision in Cohen). 

38 C.F.R. § 3.304 provides that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  The benefit 
of the doubt rule in 38 U.S.C.A. § 5107 applies to 
determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b).  

Skin Disorder.  The veteran reported he was first treated for 
rashes in service.  The veteran has presented post-service 
medical records which reflect that he was treated for skin 
problems at Sage Memorial Hospital in 1960.  He has offered 
his own statements and the testimony of his relatives in 
support of his claim that he has had recurrent foot rashes 
since service.

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

The Court has held that an appellant's testimony may, in and 
of itself, be sufficient to show in-service symptoms and 
post-service continuity of symptomatology.  Nevertheless, 
notwithstanding the appellant's showing of in-service 
symptoms and post-service continuity of symptomatology, 
medical expertise is still required to relate the appellant's 
present disorder etiologically to in-service and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Sacks v. West, 11 Vet. App. 314 (1998).  

The Board has concluded that the veteran is not competent to 
offer an opinion as to the relationship of any currently 
diagnosed skin disorder to any symptoms he noted during 
service or after service.  No competent medical evidence has 
been presented which provides a nexus between any currently 
diagnosed skin disorder and any symptoms he noted in service 
and after service.  Accordingly, the veteran's claim for 
service connection for a skin disorder is not well-grounded.

Back Disability.  The claims folder does not include a 
current diagnosis of a back disability.  A well-grounded 
service-connection claim generally requires medical evidence 
of a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Although the veteran has stated that he has 
back pain the claims folder does not contain a diagnosis of a 
back disorder.  In the absence of a current diagnosis of a 
back disability the veteran's claim for service connection is 
not well grounded.  

Stomach Disability.  The veteran has not submitted evidence 
which includes a current diagnosis of a stomach disorder.  A 
well grounded claim for service connection for a stomach 
disorder requires competent evidence of the existence of the 
claimed disability.  The only evidence in the claims folder 
tending to establish that the veteran suffers from a chronic 
stomach disorder consists of statements of the veteran that 
he has stomach pain.  A lay person is not competent to make a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Since the veteran has not submitted 
evidence of a diagnosis of a current stomach disorder his 
claim for service connection is not well grounded.  

Bilateral Defective Hearing.  The veteran has submitted a 
private audiogram which indicates a 40 decibel loss in the 
right and left ears.  The veteran has asserted that his 
current hearing loss was caused by exposure to noise from 
machine guns and artillery in service.  The veteran has also 
indicated that his hearing loss has progressively increased 
since his separation from the service.  

The veteran is competent to testify as to his symptoms and to 
events which occurred in service.  He is not however 
competent to relate a current medical disability to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Even though the veteran has offered statements that his 
hearing loss began in service and has continued since that 
time, a well grounded claim requires competent medical 
evidence that the current hearing loss is related to the 
exposure to noise in service.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  No such evidence is of record.  
Accordingly, the claim for service connection for bilateral 
defective hearing is not well grounded.  

Post-traumatic Stress Disorder.  The threshold question to be 
answered in the case is whether or not the veteran's claim is 
well-grounded.  The Board has reviewed the claims folder to 
determine if the veteran has submitted the evidence required 
to well ground his claim for service connection for post-
traumatic stress disorder.  

The Court in Gaines v. West, 11 Vet. App. 353 (1998) 
reiterated that a well grounded claim for service connection 
for post-traumatic stress disorder requires (1) medical 
evidence of a current diagnosis of post-traumatic stress 
disorder; (2) lay evidence of an in-service stressor; and (3) 
medical nexus evidence generally linking his post-traumatic 
stress disorder to his service.  

The veteran has presented a well-grounded claim for service 
connection for post-traumatic stress disorder.  The claims 
folder includes current diagnosis of post-traumatic stress 
disorder based on the veteran's recitation of alleged 
incidents which occurred in service.  An evaluation for post-
traumatic stress disorder which extended from May 1996 to 
July 1996 at a VA medical facility resulted a diagnosis of 
chronic post-traumatic stress disorder.  The diagnosis was 
based on the veteran's recitation of stressful incidents 
which occurred in service, including attempting to rescue 
crew members of an airplane which crashed and burned, as well 
as dealing with the burned bodies of the crew members.  A 
September 1998 VA medical record includes an assessment which 
notes post-traumatic stress disorder.

In Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997) the Court 
held that the veteran had submitted a well grounded claim for 
service connection for post-traumatic stress disorder, 
because he had submitted medical evidence of a current 
disability, lay evidence of an in-service stressor, which is 
the equivalent of in-service incurrence or aggravation, and a 
nexus between service and the current post-traumatic stress 
disorder.  See also Patton v. West, 12 Vet. App. 272, 277 
(1999)

In finding the claim well grounded the Court stated that for 
the purposes of determining if a claim was well grounded lay 
evidence of a stressor in service was presumed to be 
credible.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

In considering the veteran's claim on the merits, the first 
question to be addressed is whether or not the veteran 
engaged in combat with the enemy.  The Court in Gaines v. 
West, 11 Vet. App. 353 (1998) stated that combat status may 
be determined through the receipt of certain recognized 
military citations or other supportive evidence.  The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  

None of the decorations listed in the service records for the 
veteran evidence participation in combat, although they do 
reflect that he served in the Asiatic Pacific Theater from 
May 1944 to February 1945 and participated in China, India 
and Burma battles or campaigns.  He has asserted that he was 
engaged in combat with the enemy.  He states that he was on a 
boat when machine guns were fired.  The November 1995 Vet 
Center Intake  form includes his war history.  He reported 
that he was trained as a bomb loader.  He was sent to China.  
His official duties included loading bombs on planes.  He 
responded that he was exposed to hostile fire frequently.  
The air field where he was stationed was bombed.  A gas truck 
across the field was hit.  When asked if he fired his weapon 
at the enemy, he indicated that he had frequently fired a 
machine gun at enemy airplanes.  He also has asserted that he 
was called upon to defend the base when it was under attack.  
In VAOPGCPREC 12-99 the General Counsel concluded that the 
phrase engaged in combat with the enemy required that the 
veteran had personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  

As the General Counsel noted, participation in campaigns may 
be either combat or support related.  In Zarycki v. Brown, 
6 Vet. App. 91 (1993), the Court held that it is the 
distressing event, rather than the mere presence in a "combat 
zone," that may constitute a valid stressor for purposes of 
supporting a diagnosis of post-traumatic stress disorder.  
See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The veteran did serve during a period and in an area in which 
engagement with the enemy would certainly be likely.  The 
Board has carefully reviewed the claims folder and compared 
the statements of the veteran at various dates.  He 
consistently reported the nature of his service and his 
assigned duties.  His reports are consistent with the 
information on his discharge and the morning reports.  There 
is nothing in the record which indicates that the veteran's 
statements are not credible.  As noted above, service records 
verify that he participated in China, India and Burma battles 
and campaigns.

There is no evidence which refutes the statements of the 
veteran that he personally participated in actual encounters 
with the enemy, such as defending the air base where he was 
stationed.  The General Counsel held that the benefit of the 
doubt rule applied to determinations of whether or not a 
veteran engaged in combat with the enemy.  

In this case the veteran's statements are consistent with the 
nature of his service, as to the date, place and type of 
service.  Although the official records do not confirm that 
he was engaged in combat, they are consistent with the 
veteran's claim that he served at an airfield, loaded bombs 
and was called upon to defend the airfield when enemy planes 
attacked.  For that reason the Board has determined that the 
benefit of the doubt should be given to the veteran and has 
concluded that the veteran did engage in combat with the 
enemy.  

The evidence includes a diagnosis of post-traumatic stress 
disorder which has been related to the veteran's service in 
World War II.  The conclusion that the veteran engaged in 
combat with the enemy makes it unnecessary for veteran's 
claimed stressors to be verified.  Based on the evidence of 
record the Board has concluded that the veteran's experiences 
in World War II led to the development of post-traumatic 
stress disorder.  Service connection for post-traumatic 
stress disorder is warranted.  


ORDER

The claim of entitlement to service connection for a skin 
disorder is reopened, but service connection for a skin 
disorder is denied.

The claim of entitlement to service connection for back 
disability is reopened, but service connection for a back 
disability is denied.

Service connection for a stomach disorder is denied.  

Service connection for bilateral defective hearing is denied.  

Service connection for post-traumatic stress disorder is 
granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


- 8 -


